34 F.3d 1074
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Roberto Nicolas CASTRO, Defendant-Appellant.
No. 93-50235.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 3, 1994.*Decided Aug. 11, 1994.

Before:  WALLACE, Chief Judge, HUG and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Roberto Nicolas Castro appeals his sentence imposed following remand from this court.  We have jurisdiction under 28 U.S.C. Sec. 1291, and we affirm.


3
Castro was convicted for conspiracy and four counts of possession with intent to distribute cocaine.  In Castro's earlier appeal, we affirmed his life sentence on the conspiracy count and Count VIII, determining that the district court did not err by finding that Castro was a leader in the conspiracy pursuant to U.S.S.G. Sec. 3B1.1(a).   United States v. Castro, 972 F.2d 1107, 1113 (9th Cir.1992), cert. denied, 113 S.Ct. 1350 (1993).  We reversed Castro's life sentence on three possession offenses, Counts IV, VI, and VII, and remanded for resentencing under the pre-November 1, 1989 Sentencing Guidelines.  Id. at 1112-13.


4
Castro contends that the district court erred by enhancing his sentence under U.S.S.G. Sec. 3B1.1(a) as to Count VIII because he was charged only as an aider and abettor.  We, however, remanded for resentencing only as to Counts IV, VI, and VII.  Accordingly, the district court lacked jurisdiction to revisit Castro's sentence on Count VIII, and we lack jurisdiction to revisit it in his second appeal.   See United States v. Minor, 846 F.2d 1184, 1187-88 (9th Cir.1988) (breadth of this court's mandate on remand defines district court's authority);  cf. United States v. Caterino, No. 93-50184, slip op. 7655, 7661-63 (9th Cir.  July 14, 1994) (requiring express limit on scope of remand).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3